Citation Nr: 0002360	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  00-00 297	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to January 
1970.

In an April 1996 decision, the Board of Veterans' Appeals 
(Board) determined that new and material evidence had been 
presented to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The Board also determined that service connection for PTSD 
was not warranted.  The veteran, through his attorney, 
subsequently appealed the Board's April 1996 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In May 1997, the Court 
issued an order vacating the Board's April 1996 decision and 
remanded the matter to the Board.  

In an April 1998 decision, the Board determined that service 
connection was warranted for PTSD.  In an August 1998 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) implemented the grant of service connection for 
PTSD, evaluated as 10 percent disabling, effective from 
January 15, 1992.

The Board notes that the veteran has filed a notice of 
disagreement with that portion of the August 1998 rating 
decision that assigned a 10 percent disability evaluation.  
The veteran has also initiated an appeal of the effective 
date assigned in a July 1999 statement of the case which 
determined that a 30 percent evaluation was warranted for 
PTSD, effective August 12, 1998.  The veteran also continued 
his appeal as to the rating evaluation for PTSD.  Thus, the 
issues of entitlement to an evaluation in excess of 30 
percent for PTSD and entitlement to an effective date prior 
to August 12, 1998 for the assignment of a 30 percent 
evaluation for PTSD are pending appellate review by the 
Board.



FINDINGS OF FACT

1.  In a December 1993 rating decision, the RO determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran filed a notice of disagreement with that 
determination in January 1994.

2.  In an April 1996 decision, the Board determined that new 
and material evidence had been presented to reopen the 
veteran's claim; the Board reopened the claim of entitlement 
to service connection for PTSD and determined that service 
connection for PTSD was not warranted.

3.  The veteran subsequently retained the services of a 
private attorney to provide legal services on a contingency 
basis of 20 percent of past-due benefits awarded, to be paid 
directly by VA to the attorney, based upon the favorable 
resolution of the veteran's claim.  

4.  The attorney and the General Counsel of VA filed a Joint 
Motion for Remand with the Court in May 1997.  In a May 1997 
decision, the Court vacated the Board's April 1996 decision 
and remanded the matter to the Board.

5.  The attorney provided legal services with respect to the 
claim of entitlement to service connection for PTSD.

6.  In an April 1998 decision, the Board granted entitlement 
to service connection for PTSD.  In an August 1998 rating 
decision, the RO implemented the grant of entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective January 15, 1992.  The award resulted in 
past-due benefits payable to the veteran.




CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran for representational services before 
VA and the Board have been met with respect to the reopened 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5904 (West 1991 & Supp. 1999); 38 C.F.R. § 20.609 
(1999).

2.  An attorney fee amounting to 20 percent of past-due 
benefits is payable from past-due benefits for the period 
from January 15 1992 to August 26, 1998, resulting from the 
grant of entitlement to service connection for PTSD and 
assignment of a 10 percent evaluation from February 1, 1992.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that in a December 1993 
rating decision, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for PTSD.  The veteran 
filed a notice of disagreement with that decision in January 
1994.  A timely substantive appeal was filed in April 1994.  
In an April 1996 decision, the Board determined that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for PTSD; the 
claim was reopened and the Board denied the claim of 
entitlement to service connection for PTSD.  

In March 1997, the Board received a copy of the attorney fee 
agreement between the veteran and his attorney.  The fee 
agreement, which was executed on 
December 1, 1996, reveals that the veteran agreed to a 
contingent legal fee of 20 percent of past-due benefits 
awarded, to be paid directly by VA to the attorney from any 
past-due benefits awarded on the basis of the veteran's claim 
or claims.  

The veteran subsequently appealed the April 1996 Board 
decision to the Court.  The record reflects an entry of 
appearance filed with the Court by the veteran's attorney in 
December 1996.  The attorney certified that a copy of the 
entry of appearance was served upon the General Counsel of 
VA.  The veteran's attorney and the General Counsel of VA 
filed a Joint Motion for Remand in May 1997.  The parties 
requested that the Court issue an order vacating the Board's 
April 1996 decision denying entitlement to service connection 
for PTSD.  In a May 1997 decision, the Court vacated the 
April 1996 Board decision and remanded the matter to the 
Board.

In an April 1998 decision, the Board granted entitlement to 
service connection for PTSD.  In an August 1998 rating 
decision, the RO implemented the grant of entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective January 15, 1992.

In May 1998, the Board received a copy of a supplemental fee 
agreement executed by the veteran and his attorney in April 
1997.  This supplemental fee agreement is identical to the 
December 1996 fee agreement except that it also includes the 
veteran's VA file number.

In a September 1998 letter, the RO informed the veteran that 
he was entitled to the payment of benefits from February 1, 
1992.  It was noted that his past-due benefits had been 
calculated as $2,024.00.  It was also noted that the maximum 
attorney fee payable, 20 percent of past-due benefits, 
computed as $404.80, had been withheld pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.  (It appears that 
the regional office awarded the veteran a permanent and total 
disability rating for pension purposes effective January 18, 
1994, and did not include the period commencing February 1, 
1994 as part of the time when past-due benefits would be 
authorized.   No explanation for terminating past due 
benefits at that juncture was provided.) 

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VA Op. G.C. Prec. No. 
18-92, 57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) 
(1999).

In the present case, the Board's April 1996 "final 
decision" addressed the issue of whether new and material 
evidence had been presented to reopen the claim of 
entitlement to service connection for PTSD.  The notice of 
disagreement that preceded the Board's decision was received 
by the RO after November 18, 1988.  The attorney was retained 
with one year following the date of the Board's promulgation 
of the underlying decision.  Subsequently, the attorney 
rendered services before the Court.  Thereafter, the attorney 
continued to represent the veteran in his appeal before VA.  
The attorney's legal services preceded the effectuating 
rating decision.  Thus, the criteria under which attorney 
fees may be charged have been met.

The Board now turns to the question of whether the attorney 
may be paid a fee directly by VA from past-due benefits 
awarded to the veteran.  In that regard, the following 
criteria must be met:  (1) The total fee payable (excluding 
expenses) does not exceed 20 percent of the total amount of 
past-due benefits awarded; (2) the amount of the fee is 
contingent on whether or not the claim is resolved in a 
manner favorable to the claimant or appellant; (3) the award 
of past-due benefits results in a cash payment to a claimant 
or an appellant from which the fee may be deducted; and (4) 
the claimant or appellant and an attorney have entered into a 
fee agreement providing that payment for the services of the 
attorney will be made directly to the attorney by VA out of 
any past-due benefits awarded as a result of his successful 
appeal to the Board or an appellate court, or as a result of 
a reopened claim before VA following a prior final denial of 
such benefits by the Board or an appellate court.  38 
U.S.C.A. § 5904(d); 38 C.F.R. § 20.609(h).

Both the original fee agreement signed in December 1996, and 
the supplemental fee agreement signed in April 1997 were 
executed by the veteran and his attorney.  By definition, the 
payment of the fee was contingent on whether or not the claim 
was resolved successfully.  Both agreements provided that the 
attorney's services were to be rendered on a contingent basis 
of 20 percent of past-due benefits awarded.  A fee that does 
not exceed 20 percent of past-due benefits is presumed to be 
reasonable.  38 C.F.R. § 20.609(f).  Additionally, the 
requirement that an award of past-due benefits resulting in a 
cash payment to the appellant from which the attorney fee may 
be deducted has been met, since the August 1998 rating 
decision implemented the Board's grant of entitlement to 
service connection for PTSD, evaluated as 10 percent 
disabling, effective January 15, 1992.

The provisions of 38 C.F.R. § 20.609(g) and (h) require that 
the fee agreement include an applicable VA file number and be 
filed with the Board and the RO within 30 days of its 
execution.  A review of the record discloses that although 
the December 1996 fee agreement did not contain the veteran's 
VA file number, it was contained within the accompanying 
cover letter.  Additionally, the supplemental fee agreement 
dated in April 1997 also contained the veteran's VA file 
number.  The record reflects that a copy of the December 1996 
fee agreement and a cover letter were received by VA in 
December 1996, although the Board did not received a copy of 
that agreement until March 1997.  A copy of the supplemental 
April 1997 fee agreement was received by the Board in May 
1997, within thirty days of its execution.  It is not clear 
from the record when the RO received a copy of the December 
1996 fee agreement or if they became aware of it through the 
Board.  The record does reflect that a copy of the 
supplemental April 1997 fee agreement was mailed to the RO in 
April 1997.  However, both the Board and the RO did become 
aware of the attorney fee agreement in time to effectuate its 
provisions.  Based upon these facts, the Board finds that the 
attorney was in substantial compliance with the provisions of 
38 C.F.R. § 20.609(g) and (h).  Although he did not strictly 
adhere to the letter of that regulation, it cannot be said 
that he violated its spirit.

Consequently, the Board must determine whether the fee 
agreement provided for the payment of the services of the 
attorney directly to that attorney by VA.  As noted above, 
stated plainly within the context of the attorney fee 
agreement is a proviso that any contingent fees are to be 
paid by VA directly to the attorney from any past due 
benefits awarded on the basis of the veteran's claim.  Thus, 
the Board concludes that the fee agreement provided for a 
total fee payable to the attorney that did not exceed 20 
percent of past-due benefits awarded on the basis of the 
claim, in compliance with the provisions of 38 U.S.C.A. 
§ 5904(d) and 38 C.F.R. § 20.609(h).  The attorney's expenses 
may be paid out of past-due benefits, pursuant to 38 C.F.R. 
§ 20.610(b) (1998).  The contingency fee agreement did not 
violate this regulatory provision.

Based upon the August 1998 rating decision, the effective 
date of the grant of entitlement to service connection for 
PTSD is January 15, 1992.  In light of this, the inclusive 
dates for the purpose of entitlement to attorney fees based 
on the veteran's receipt of a 10 percent disability 
evaluation for PTSD are January 15, 1992 to August 26, 1998 
(the date of the rating decision implementing the benefit).  

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the Introduction section above.  
Notably, the veteran has filed a notice of disagreement with 
that portion of the August 1998 rating decision that assigned 
a 10 percent disability evaluation.  The veteran has also 
initiated an appeal of the effective date assigned in a July 
1999 statement of the case which determined that a 30 percent 
evaluation was warranted for PTSD, effective August 12, 1998.  
The veteran also continued his appeal as to the rating 
evaluation.  Thus, the issues of entitlement to an evaluation 
in excess of 30 percent for PTSD and entitlement to an 
effective date prior to August 12, 1998 for the assignment of 
a 30 percent evaluation for PTSD are pending appellate review 
by the Board.  The Board is also aware that the veteran 
continues to be represented by the same attorney.  Since the 
veteran could potentially be awarded additional past-due 
benefits in the future, the Board is compelled to clarify 
that the impact of this decision is limited exclusively to 
the eligibility for attorney fees for the past-due benefits 
awarded prior to this decision.  It is not intended to affect 
future Board dispositions, if any, of the eligibility for the 
payment of additional attorney fees from any future award of 
past-due benefits resulting from subsequent decisions 
rendered in any ongoing appeal.  


ORDER

Eligibility for the direct payment by VA of the attorney fees 
is established.  The attorney should be paid 20 percent of 
past-due benefits resulting from the grant of service 
connection for PTSD and assignment of a 10 percent evaluation 
for the period from January 15, 1992 to August 26, 1998.


		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 


